743 F.Supp.2d 242 (2010)
NATEXIS LLC, Plaintiff,
v.
NEW EAGLE HOLDINGS, LLC, Defendant.
No. 09 Civ. 00153.
United States District Court, S.D. New York.
July 14, 2010.
Martin Flumenbaum, Joanna Lang Winslade Trachtenberg, Marc Christopher Falcone, Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York, NY, for Plaintiff.
Richard Irving Werder, Jr., Quinn Emanuel Urquhart Oliver & Hedges LLP, Charles Alan Gilman, Nathan Andrew Holcomb, Cahill Gordon & Reindel LLP, New York, NY, for Defendant.

ORDER OF DISMISSAL WITHOUT PREJUDICE FOR LACK OF SUBJECT MATTER JURISDICTION
RICHARD J. HOLWELL, District Judge.
WHEREAS, by Order dated March 1, 2010, the United States Court of Appeals for the Second Circuit ordered the case "REMANDED to the district court for it to determine whether there is diversity of citizenship supporting subject matter jurisdiction";
WHEREAS, by Order dated March 10, 2010 this Court directed the parties to address "the question of whether this Court should dismiss this Action and vacate its August 7, 2009 Opinion for lack of subject matter jurisdiction";
WHEREAS, the parties have conducted certain discovery concerning subject matter jurisdiction; and
WHEREAS, the parties now agree to the dismissal of this action for lack of subject matter jurisdiction.
IT IS HEREBY ORDERED.
1. The Court's August 31, 2009 Judgment is vacated.
2. The action is dismissed for lack of subject matter jurisdiction, each party to bear its own fees and costs, without prejudice to the claims and defenses of the parties, including without prejudice to the claims and defenses to be litigated in the Supreme Court of the State of New York, County of New York in the action styled New Eagle Holdings, LLC v. Natexis, LLC, Index No. 603431/2009.
SO ORDERED.